 164DECISIONS OF NATIONAL LABOR RELATIONS BOARDGeneral Electric CompanyandInternational Union ofElectrical Radio and Machine Workers,AFL-CIO,and Local 182,International Union of Electrical,Radio and Machine Workers,AFL-CIO. Cases11-CA-3133 and 11-CA-3272October 10, 1968DECISION AND ORDERBy CHAIRMAN MCCULLOCH AND MEMBERSBROWN AND JENKINSOn March 20, 1968, Trial Examiner Melvin Pollackissued his Decision in the above-entitled proceeding,finding that Respondent had engaged in and wasengaging in certain unfair labor practices within themeaning of the National Labor Relations Act, asamended, and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision. TheTrial Examiner also found that Respondent had notengaged in certain other unfair labor practices allegedin the complaint and recommendeddismissal as tothem. Thereafter, General Counsel, Charging Party,and Respondent filed exceptions to the Trial Exam-iner'sDecision together with supporting briefs, theCharging Party also filed a brief in answer toRespondent's exceptions, and Respondent filed areply brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNationalLabor Relations Board has delegated itspowers in connection with these cases to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial errorwas committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions, the briefs, andthe entire record in these cases, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner, except as modified herein:1.For the reasons fully set forth in his Decision,we agree with the Trial Examiner that RespondentviolatedSection 8(a)(5) and (1) by refusing theUnion's request to allow a union timestudy engineerto examine company timestudy data relating toproduction standards concerning which grievanceshadbeen filed under the applicable collective-bargaining agreement; and by failing or refusing toIFafnir Bearing Company,146 NLRB 1582,enfd.362 F.2d 716(C.A. 2).2 CloverleafDivision of Adams DairyCo.,147NLRB 1410, 1412.See alsoThe Timken Roller Bearing Co.,138 NLRB 15,enfd.325 F.2d746 (C.A. 6).3As we noted inThe Fafnir Bearing Companycase,supra,at 1587,an independent time study might well lead to the Union's refusal to173 NLRB No. 22furnish the Union with information concerning Re-spondent's wage surveys.2.We do not agree with the Trial Examiner'sfinding that Respondent did not violate Section8(a)(5) and (1) by refusing the Union's requests toallow a union timestudy engineer to enter Re-spondent's Hickory plant to conduct independenttimestudies on jobs involved in the above-mentionedgrievances.We find, as did the Trial Examiner, that the timestudy information sought by the Union was relevantand necessary for intelligentprocessingof grievances,and that the Union had a statutory right of access toRespondent's plant for such purpose.'We do not,however, adopt the Trial Examiner's further findingthat the Union waived such statutory right by signinga collective-bargaining contract which retained articleXIII 2(b)(2) of the Parties' National Agreement.As we have previously stated:Although a statutory right ... may be waived bycollectivebargaining,a waiver, ifit isto be found,.must be clearly and unmistakably established andis not lightly to be inferred.'Article XIII 2(b)(2) of the contract concerns thesecond step of the grievance procedure and states asfollows:Meetings between representatives of the Localand localmanagementshall be arranged at mutual-ly agreeable times for the purpose of discussingsuch grievance. In those cases where it is mutuallyagreed by Management and Local representativesthat an inspection of the job would be helpful insettling the case, a sub-committee of the Localwith Management representatives shall be allowedto make an inspection of the job. Local representa-tivesmay include the Business Agent or hisAssistant or officers of the Local.This secondstepjoint inspection of the job is for thestated purpose of helping to settle the grievance. Thisbilateral procedure for settling a grievance is quitedifferent from the Union's need for information sothat it might itself evaluate the grievance and de-termine upon future action.'Accordingly,we do not find that the expresslanguage of article XIII 2(b)(2)standingalone consti-tutes the clear and unmistakable waiver by the Unionof its statutory right to access to information neces-sary to assess the validity of a grievance. Neitherapparently did the Trial Examiner, for before findingwaiver, he found it necessary to consider the bargain-ing history of the 1966 negotiations between theprocess a grievance, or to an amicable agreement at an early stage of thegrievance procedure.See alsoN.L.R.B. v. AcmeIndustrialCo.,385 U.S. 432, 437, wherethe Courtnoted the distinction between the union's statutory right toinformation relevant to a grievance, and the merits of the union'sgrievance under the contract. GENERAL ELECTRIC COMPANY165parties.We do not find that this bargaining history,either standing alone, or taken in conjunction witharticle XIII 2(b)(2), supports a finding of waiver.As the Trial Examiner found, during the 1966negotiations theUnion unsuccessfully proposed arevision to this article, specifically permitting theUnion to bring in industrial engineers and specialiststo assist it in studying or inspecting the job or workinvolved in a grievance. However, the Union con-tinuously and consistently asserted its statutory righttomake its own timestudies prior to the 1966negotiations, during the negotiations, and subsequentto the negotiations. At no time during the negotia-tions did the Union indicate to Respondent that itwas conceding on this point. The question of uniontimestudies was discussed generally at the September21, 1966, meeting of the National Negotiating Com-mittee,which committee alone had the power tocommit the parties. At that meeting Irving Abramson,theUnion's chief counsel, contested Respondent'scontention that the Union did not have the right tomake timestudies, citing theFafnir Bearingcase4 ascontrolling on the issue.'As we said inCloverleaf Division of Adams DairyCo., supra,1413, "The fact that the Union attemptedunsuccessfully to include in its contracts a statementof its statutory right ... is not evidence that theUnionwaived its statutory right ...."6 Furtherevidence of the Union's firm intent not to waive itsstatutory right is the fact that on September 20,1966, the day before the above meeting, the Unionsigned the initial unfair labor practice charge in thiscase, and filed the charge with the Board on Septem-ber 22, 1966, the day after the meeting. Thiscontemporaneous filing of the charge is at variancewith any waiver intent.?Accordingly,we find that Respondent violatedSection 8(a)(5) and (1) of the Act by refusing topermit the Union to make independent time studiesof disputed operations at Respondent's Hickoryplant.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard adopts as its Order the Recom-mended Order of the Trial Examiner, as modifiedbelow, and hereby orders that Respondent GeneralElectric Company, Hickory, North Carolina, its of-ficers, agents, successors, and assigns, shall take theaction set forth in the Trial Examiner's Recom-mended Order, as herein modified:1.Delete paragraph 1(a) and substitute the follow-ing:(a) "Refusing to bargain collectively with Inter-nationalUnion of Electrical, Radio and MachineWorkers,AFL-CIO, and its Local 182, as thestatutory bargaining representative of the productionand maintenance employees at the Company plant atHickory, North Carolina, by refusing to permit theUnion, through its own experts, to examine theCompany's time study materials pertaining to jobsinvolved in grievancesarisingunder the parties'collective-bargaining agreement, by refusing to permittheUnion to perform independent timestudiesthrough its own experts on jobs involved in grievancesarising under the parties' collective-bargaining agree-ment, and by refusing to furnish the Union withinformation concerning the Company's area wagesurveys to enable the Union to process intelligentlygrievances over the Company's hourly rates of pay."2.Delete paragraph 2(a) and substitute the follow-ing:(a) "Upon request, permit the Union, through itsown experts, to examine the Company's timestudymaterials and to perform independent timestudiespertaining to jobs involved in grievances arising underthe parties' collective-bargaining agreement."3.Substitute the following for the first indentedparagraph of the Appendix attached to the TrialExaminer's Decision:WE WILL NOT refuse to bargain collectively withInternationalUnion of Electrical, Radio andMachine Workers, AFL-CIO, and its Local 182,by refusing to permit the Union, through its ownexperts, to examine the Company's time-studymaterials and to perform independent time studiespertaining to jobs involved in grievances arisingunder our collective-bargaining agreement, and byrefusing to furnish the Union with informationconcerning our area wage surveys to enable theUnion to process intelligently grievances overhourly rates of pay.4.Delete the last paragraph of the RecommendedOrder.4 Fafnir Bearing Co., supra.5Willis Robinson,presidentof the Hickory Local, and LeoJandreau,a union memberof the NationalNegotiating Committee,both testifiedthatAbramson,in referring to this case,said that the Union did notneed a contract provision to conduct its own time studies, that it hadthe statutory right to do so, and that it intended to exercise that right.Elmer J.Ritter, theCompany'smanagerof Union Contract Administra-tion,who wasalso present at the meeting,testifiedthathe did notrememberany suchstatement,but he didnot deny that it was made.The Company's notes of the meeting,cited by the Trial Examiner, wereadmittedly only selective notes,and Ritter admitted that the notes didnot represent everything said by Abramson at the meeting The TrialExaminer, in admitting the notes,stated that."Iam not receiving themfor the[sic]completeness and accuracy, I am receiving them for thelimited purpose of evaluating the credibility of the witness'testimony."6 See alsoThe Timken Roller Bearing Company, supra,167 See C &C Plywood Corporation,148 NLRB 414, 417, reversed351 F.2d 224,reversed and enfd, 385 U.S 421 166DECISIONS OF NATIONAL LABOR RELATIONS BOARDTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEMELVIN POLLACK, Trial Examiner This proceeding washeard in Hickory, North Carolina, on November 14 to 17,1967,pursuant to a consolidated complaint issued on July 18,1967,upon charges filed on September 22, 1966, and March 20,1967,by the International Union of Electrical, Radio and MachineWorkers, AFL-CIO, herein called the Union The complaintalleges in substance that Respondent General Electric Com-pany, herein called the Company, violated Section 8(a)(5) and(1) of the National LaborRelationsAct, as amended, bywithholding from the Union time study and wage informationnecessary for the intelligent processing of grievances filed inbehalf of employees represented by the Union at the Com-pany's plant in Hickory, North Carolina After the hearing, allparties filed briefs, which I have carefully consideredUpon the entire record in the case,' and from myobservation of the witnesses, I make the followingFINDINGS OF FACTITHE BUSINESSOF THE COMPANYThe Company manufactures distribution transformers at itsplant in Hickory, North Carolina. The Company'sannualinterstate purchases and sales at the Hickory plant each exceed$100,000. I find that the Company is engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDInternationalUnion of Electrical,Radio and MachineWorkers,AFL-CIO, and its Local 182,are labor organizationswithin the meaning of Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. The Dispute Over Timestudies1The grievancesemployees for failing to meet production standards, filedunder National Agreements for 1963-66 and 1966-69 2TheNationalAgreements establish a 3-step grievanceprocedure.The grievance is first considered by the shopsteward and the foreman of the department involved, next bylocalmanagement and local union officials, and finally byCompany officials and National officers of the Union Someunresolved grievances, such as those challenging disciplinaryaction against employees, are subject to compulsory arbitra-tion,other grievances, such as those over the setting ofproduction standards, are subject to voluntary arbitration. Thegrievances described below were processed to the second orthird step of the grievance procedure.On February 12, 1966, the Union filed Grievance 66.11,alleging that time standards for a "Globe" winding machinewere being improperly used for a "Sidney" winding machineand requesting that studies be made "on both these machinesso time standard may be applied fairly." Foreman Rummageinformally told Steward Wrightsell that day that he would nothold a winder to 100 percent efficiency on the Sidney machineand, on February 22, formally advised Wrightsell, "We willinvestigate the basic work place differences and their impacton the time standards " About April 24, President WillisRobinson of Local 182 discussed Grievance 66.11 with DonaldDoulong, Manager of Employee and Community Relations atthe Hickory plant Robinson suggested that the Union "shouldbe allowed to have a time study engineer to come into theplant to make his own time studies." Doulong replied that theCompany was under no obligation to do that but added thatthe Company had "always been willing to allow you to comein, or any of the stewards, to examine our data." Robinsonreplied that would be "useless to do, because we are notfamiliar with the MTS.i3 On April 25, Robinson requested inwriting that a Union timestudy engineer be permitted into theHickory plant "to make time studies of coil winding" so thattheUnion could "intelligently process" Grievance 66 11Doulong replied that same day, turning down the Union'srequest because he considered that "setting standards on jobsis a responsibility of management" and because "your requestseeks to extend the terms of the GE-IUE National Agreementduring the life of the contract " A Company third step answerdated October 20, 1966, stated, "It is the Company positionthat in the instant grievance there is no violation of theNational Agreement." It does not appear that subsequent tothe filing of Grievance 66.11 any employee was reprimandedor disciplined for failing to meet a standard on the Sidneymachine.Grievance 66 42, filed on May 12, 1966, complained thatthe Union could not properly represent its members "withoutbeingpresentwhen time studies are being made" andrequested the Company to "permit Union representatives toparticipatewhen making all time standards." Foreman Rum-mage told Steward Wnghtsell it would be "unreasonable" forhim to be present at the setting of a standard which sometimesThe Company and the Union are parties to a NationalAgreement which is applicable to approximately 750 hourlyrated production and maintenance employees at the Hickoryplant.Many of these hourly rated employees, including coilwinders, are subject to production standards established bytime studies made pursuant to a Company system known asMotion Time Survey (MTS). The MTS system differs from stopwatch time studies in that it involves the use of predeterminedtime values for body motions and movements. This proceedingisprincipallyconcernedwith grievances over productionstandards, and disciplinary notices issued to coil winding1The General Counsel's unopposed motion to correct the transcriptis granted2 The Unionfiled grievances with respectto productionstandards asearly as January 1962,a few months after theBoard certified it as thecollective-bargaining agent of theHickory productionand maintenanceemployees.It also filed such grievances subsequent to the grievances atissue in this case.3 Sometime in 1963, Robinson and a stewardwere showntimestudydata relevant to a grievance that was being processed.Robinson couldnot "make heads or tails out of the study"and asked permission to bringin an"expert " The Company refused permission Robinson testifiedthat in 1965, he asked Doulong's predecessor, Bradford,to give unionmembers courses in MTS so that the Union would be able to processtime study grievances intelligently.He said that Bradford"never wouldfollow through with it" and that Doulong also gave a"negative" replywhen the Union complained to him "about refusing to give us the MTScourse " GENERAL ELECTRIC COMPANY167took a Company analyst a month and, on May 18, advisedWrightsell that the Company's time standards were available tohim "for any checking or review you care to conduct,therefore, I do not see the need for you to be present when thestandard is being set." President Robinson thereafter requestedthat a steward be allowed to be present when a job was beingretimedDoulong replied on June 24, "It is the Company'sposition that it is unnecessary to have the steward presentduring these studies and that there is no contractual basis forthis demand 4Grievances 66.50-66.72, filed from the end of May 1966 toJune 6, 1966, complained that insufficient time was allottedfor various coil winding operations and requested that theCompany "Make full and complete study of this coil giving fullcredit to worker for all work performed. The steward or unionofficermust be present when this study is made." On June 1and 8, Foreman Rummage gave the following first step replyto Steward Wnghtsell-As you know, part of making an MTS study is an intensivestudy of and the actual design of the work place This canonly be done at the work place.Our winding time standards are also checked at the workplace and this is being done on a continuous basis. However,due to an increasing number of standards you feel areincorrect, I will add more manpower to this area to provideadditional auditing of our standards.As to the matter of allowing you or a union official to bepresent during the studies, I again point out our timestandards are always available to you for any checking orreview you care to make, therefore, I do not see the needfor a union representative to be present at these studies.At a second step meeting on these grievances, PresidentRobinson complained that the Union could not process thesegrievances intelligently so long as the Company refused topermit a union timestudy expert to make his own studies atthe plant. As with Grievance 66 42, Robinson asked that asteward be allowed to observe the Company's retiming of thedisputed production standards. On June 24, Doulong formallyreplied.The Company has already agreed at Step I to make studiesand standard reviews of the various coil catalogue numbersmentioned in these grievances. It is the Company's positionthat it is unnecessary to have the steward present duringthese studies and that there is no contractual basis for thisdemand.The disputed standards were reviewed by Darrel Yount, anewly appointed time standards clerk, who had 9 years'experience as a coil winder and had just completed theCompany MTS course.5 Yount checked the winding specifica-tions on each job to see that all the necessary work elementswere correct and then, aided by an MTS specialist, mademovies of these jobs. Each movie was reviewed "frame byframe" by Yount, the time standard instructor, the operator,and also at times the shop steward and the Company's windingtechnician. As a result of these reviews, more time was allottedto 14 of the 23 disputed jobs.On November 3, 1966, the Union filed Grievances66 125-66.130, protesting the issuance of "contacts"-dis-ciplinary notices for consistent failure to meet productionstandards-to six employees. The Union claimed the contactswere "unjustified" because based on "inaccurate and uni-laterally imposed" time studies and requested as relief that thecontacts be removed from each employee's record. In a firststep answer dated November 9, Foreman Rummage offered tocheck "any specific standards you believe are in error" andsaidhe would have production studies made "to find outprecisely what [each employee's] problems are and assign ourinstructor to helping him with these problems s6 At a secondstepmeeting with Doulong, Robinson stated for the Unionthat "we had no choice except taking sides with the men whoreceived the contacts . until we could get an engineer tomake his own studies." Doulong, on December 12, 1966, sentRobinson a second-step answer stating that the contacts were"proper" and that the Company would continue to makeefforts"to insure that the standards on coil winding areaccurate and to assist the grievants with any problems theymay have in performing their work " At a third step meetingon January 12, 1967, the Union representatives took theposition that they could not discuss the grievances intelligentlyso long as the Company denied the Union the right to have itsown timestudy engineer make studies The Company repre-sentatives replied that the Union "had already filed charges"and that "they still held to the same position " The Company'sthird-step answer, dated January 17, 1967, stated that "therewas no violation of the National Agreement involved in theissuance of the Contact Memos in question."On January 18, 1967, the Union filed Grievance 67.7concerning the removal of Charles Rollins, a trainee, from hiscoilwinding job The grievance charged that Rollins had beenremoved from coil winding "without just cause because thetime standards are incorrect and unilaterally imposed by theCompany" and requested as relief that Rollins be returned tocoilwinding and paid "wages lost since his removal " TheCompany's first-step answer stated that Rollins had beenremoved from winding for "continued failure to meet mini-mum production standards " At a second-step meeting onFebruary 6, the Union representatives asked for permission "tohave our time study engineer come in and make studies " TheCompany countered with an offer to give Rollins "anotheropportunity to meet the same standards." The Union rejectedthisoffer, arguing that if Rollins "was unable to meet thestandards prior to this, he would also be unable to meet thestandards if given another opportunity." By letter datedFebruary 8, 1967, President Robinson requested ManagerDoulong to allow a union timestudy engineer to examine theCompany's timestudy data On February 13, Doulong offeredto give Rollins "another opportunity to meet the trainingcurve in winding" and to give hum backpay "providing[Rollins] does return to winding,"7 and, on March 8, DoulongadvisedRobinson that it would be "inappropriate" as anextensionof the National Agreement to allow a uniontimestudy engineer to examine coil winding study data but4 Robinson had relied on article VI(4)(e) of the 1963-66 contractwhich permitted a steward to be present for the retuning of a job"where the piece priceis indispute between the Company and theLocal." As previously noted, the employees at the Hickory plant arepaid by the hour.5The course is given 2 hours a day, 3 times a week, for 3 months.6 Timestudy clerk Yount subsequently reported to Rummage that8-hour production checks on 3 men showed that 2 were able to betterproduction standard even though each lost 4S minutes because ofmistakes but that the third man did not have the "knack" for coilwinding and had only achieved 93 percent efficiency. No checks weremade on the other grievants because their efficiency had becomesatisfactory7 On February 17, Rollins declined Foreman Rummage's offer toreturn him to winding 168DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat "we have always been willing to allow examination of coilwinding time standards data by the area steward and, whenappropriate, by your union's executive committee, provided itisdone on our premises." At a third-step meeting on theRollins grievance in New York City on April 3, the Unionrepresentatives complained that they had no way to confirmtheir feeling that "the studies were inaccurate" because theyhad been denied a "right to have a time study engineer come inand examine these studies and make his own studies." OnApril 7, the Company filed its written answer "that Mr. Rollinswas properly removed from the job in question, under thecircumstances, and that there was no violation of the NationalAgreement as alleged." The Company's third-step reply wasfollowed by a walkout.2.Analysis and conclusionsSection 8(a)(5) of the Act requires an employer, uponrequest, to furnish all information relevant to a bargainingrepresentative's intelligent performance of its functions, in-cluding information which the representative may need topolice and administer existing agreementsJ I Case CompanyvN.L R.B.,253 F 2d 149 (C.A.7),The Timken RollerBearing Company v. NL.R B.,325 F.2d 746 (C.A 6). TheUnion's requests to permit a union timestudy expert toexamine the Company's time-study data and to conduct hisown time studies on challenged standards were in the nature ofrequests for such information.Wilson Athletic Goods Mfg Co,Inc,169 NLRB No. 82. The Company therefore violatedSection8(a)(5) by turning down the Union's timestudyrequests unless, as it contends, (1) the information soughtthereby by the Union, in the circumstances of this case, wasunnecessary for the intelligent processing of the grievancesrelating to the production standards, or (2) the Union haswaived any statutory right to have its expert examine companytimestudy data and conduct his own timestudies on theproduction standards in issue.The Fafnir Bearing Company,146 NLRB 1582, enfd. 362 F.2d 716 (C.A. 2).a.The need for union timestudiesThe Company responded to the Union'sgrievances byreviewing the disputed time standards and by increasing thetime allowances in some instances.Itoffered to show andexplain the pertinent MTS data, including movies of thedisputed operations,to the Union's local representatives but itrefused to permit a union industrial engineer to examine theMTS data and to check the time standards based upon suchdataby conducting his own timestudies.The Companydefends its refusal on the ground that the fairness and accuracyof the standards based upon MTS data can be checked fromsuch data without on-the-job timestudies and that the Union'slocal representatives are qualified to make such a checkBertram Gottlieb, a qualifiedAFL-CIOindustrial engineer,testified to the contrary. His uncontradicted testimony may besummarized as followsGottlieb examined during recesses in the hearing a specifica-tionwhich the parties stipulated to be representative of thecoilwinding operations in issue. He could not tell from hisexamination of this document whether "the stan-dard...would be fair and equitable."The document containsreferences to work elements not found in the document itself.Other work elements are not described in sufficient detail. Forexample, the specification notes that the operator is to get acrate but it does not show the size, weight, or composition ofthe crate, the precise distance to be walked, or how the cratesare packed The time allowed under MTS for such a movementas picking up a crate-a "get"-depends on the classification-from "A" to "F"-assigned to the movement Each type of getunder MTS "has certain definitions and certain characteristics"and the MTS analyst must use "a combination of what he seesand what he knows" in order to "make a determination ofwhich class get should be applied to . a particular move-ment." The MTS analyst must make other "subjective"judgments such as whether a motion with one hand should beconsidered performed "simultaneously" with the movement ofthe other hand so that time would be allowed only for themovement of one hand. He must also determine how muchadditional "retarded" time must be allowed "when movementscannot be performed normally." The Company's MTS Manualpoints out "Unfortunately, it is impossible to outline hardand fast rules to apply when such conditions arise, and theonly way in which they can be analyzed is by having theanalyst exercise his judgment in applying time for retardedmovement." For these reasons, Gottlieb could not advise theUnion on the adequacy of the coil winding specification hehad examined "without observing the job as it is beingperformed in this plant, under the working conditions thatexist, and under the methods that are being used "If permitted to make a timestudy at the plant on the coilwinding specification he had examined, Gottlieb initially"would observe ... the operator performing the work," note"significant interruptions in the work," and check to see "ifthe worker was in fact meeting the company standard." If theworker was meeting the standard, Gottlieb would determine inhis "own mind" whether he met the standard "by working at abelow-normal pace, normal pace, or above-normal pace " If theworkermet the standard working at an "approximatelynormal" pace, Gottlieb would report his finding to the workerand his union representative and advise them to drop thegrievance. On the other hand, if Gottlieb felt that the standardcould not be met by "a normal operator working at a normalwork pace," he would check the Company's MTS analysis datato see if the operator was in fact following "the method onwhich the standard was based " If not, he would inform theCompany so it could decide whether or not the prescribedmethod should be altered If the operator was following theprescribedmethod, Gottlieb would seek a "clue" to thedifficulty by asking him and other operators what part of thejob "was giving them the most trouble." If Gottlieb could notdetermine that particular work elements were allotted insuf-ficient time, he "would set up and do the normal job ofstop-watch time study." His "study would be of workelements" and not of the "several motion elements [which]normally go into the performance of a work element." BothMTS and stop-watch timestudies are "methods of arriving at astandard for performing work ... used by industrial engi-neers ... in the United States and other parts of the world "Many writers on timestudy recommend a stop-watch check onstandards set under a predetermined motion time systembecause "every use of a predetermined system involves itsapplication to work performed removed from the conditionsand the place under which the original data was de-veloped ......According to Gottlieb, all time standards are "strictly aquestion of judgment" and no engineer can "prove" a standard GENERAL ELECTRIC COMPANY169is right or wrong. Whether or not an operator could meet astandard by working at a normal pace "is strictly a subjectivedetermination. I have a concept of a normal operator which Icarry in my head just as any other industrial engineer does, andwhich is based on my own training and experience, and I haveto apply it in that way "In Gottlieb's opinion, the setting of a production standardunder MTS or any other predetermined time value system is"professional work" requiring training "equivalent to at least abachelor's degree," and including courses in industrial psycho-logy, physiology, and "various mechanical subjects "8Iam satisfied from Gottlieb's uncontroverted testimonythat the Union's local representatives were not qualified toevaluate the timestudy data offered them,9 and that the Unioncould not make an intelligent decision on how far to pressemployee grievances challenging the Company's time standardswithout the advice of an expert based on his actual observationof the operations in question and an opportunity to check hisobservations, including timestudies, against the Company'sMTS data.b.The "waiver"issueThe Company contends that certain contract provisions,union proposals to change these provisions, and negotiationsover these proposals compel a finding that the Union haswaived any statutory right it may have to observe or maketimestudies in the Hickory plant and to examine the Com-pany's timestudy data pertaining to the standards in issue.Article VI 4(e) of the 1963-66 National Agreement permitsa union steward to be present where a job is to be retimedbecause a "piece price is in dispute." This article by its termsapplies to piece workers and not to hourly paid employeessuch as the Hickory production workers The Company arguesthat it follows from the exclusion from this article of aprovision for union observation of the retimmg of hourly ratedjobs, that the Union has waived any right it may have toobserve or make time studies of such jobs. A waiver of astatutory right "must be clearly and unmistakably establishedand is not lightly to be inferred."Cloverleaf Division of AdamsDairy Co.,147 NLRB 1410. I find that article VI 4(e) does notsupport the Company's waiver contention.ArticleXIII 2(b)(2) of the 1963-66 contract permits "asubcommittee of the Local" to inspect a job at the second stepof the grievance procedure "where it is mutually agreed byManagement and Local representatives" that such inspection"would be helpful" in resolving the grievance. In 1966, theUnion proposed a revision of this section which would havepermitted the Local, where it deemed it "necessary," to"retain industrial engineers and specialists to assist it instudying or inspecting the job or work involved in thegrievance."' 0The Union's proposed revision of the sectionwas discussed during the 1966 negotiations by the "Sub-Com uttee on Contract Language" but was not specificallytaken up by the National Negotiating Committee which alonehad the power to commit the parties The question of uniontimestudies was discussed by the National negotiators, how-ever, at a meeting on September 21, 1966 The conversation,as transcribed by the Company's notetaker,' I was as follows-Callahan.My delegate from Hickory just handed me anote. I'll read it to you The Company says that negotia-tions are the best way to resolve grievances on time studies,yet in Hickory you won't allow us to observe the timestudies or make our own.Ritter:There is no language that provides what he islooking for.Abramson: This is the first I heard of this. I didn't knowyou were refusing the union to view the setting of rates. Areyou familiar with the Bearing Company case9HilbertYes. And it's my assumption that they are usingMTS there ... (Robinson nodded his head in agreement.)And copies of this are available and were possibly given tothe unionPresident Robinson of the Hickory local and Leo Jandreau, aunion member of the National Negotiating Committee, testi-fied to the effect that Abramson, the Union's General Counsel,in referring to theFafnir Bearingcase, said that the Union didnot need a contract provision to conduct its own timestudies,that it had a statutory right to do so, and that it intended toexercise its right.' 2 The Union's initial charge in this pro-ceeding, which had been prepared on September 20, was filedthenext day. On October 5, 1966, a Federal Mediatormentioned to the Company's negotiators that the matter ofunion time studies was still "one of the issues." The 1966-69NationalAgreement retained articleXIII 2(b)(2) withoutchange. It also retained a provision reciting that the Agreementand certain other 1966 agreements between the parties "areintended to be and shall be in full settlement of all issueswhich were the subject of collective bargaining between theparties in national level collective-bargaining negotiations in1966."ArticleXIII 2(b)(2) of the 1963-66 National Agreementlimitsunion job specification at the second step of thegrievance procedure to local representatives of the Union andto instances where the parties are mutually agreed that suchinspections would be helpful in resolving a grievance.' 3 TheCompany's refusal to permit union time studies on the groundthat availability of its time standard data to the Union's localrepresentativesmade union time studies unnecessary, accordswith the express language of this article So far as the recordshows, this contract limitation on union job inspection wasvoluntarily accepted by the Union as part of the give and takeof collective bargainingAlthough the Union asserted astatutory right to make its own time studies during the 19668 Time standardsclerk Younttestified that he was not qualified toset a production standard.9 "It would be a rare coincidence where an employee happened tobe also a qualified industrial engineer and could adequatelyconducttime studies on behalf of his Union."Fafnir Bearing Co. v. N.L R.B.,362 F.2d 716, 722 (C.A 2)10 In 1960 negotiations, the Union proposed to substitute "Unionrepresentatives"for "a subcommitteeof the Local."I i The Company'snotetaker took minutes in longhand and made aselective rather than a verbatim record of the meeting.12 1 regard Company attorney Hilbert's reference to the use of MTSat the Hickory plant as a statement to the effect that he consideredFafnir Bearinginapplicable because it concerned stop watch time-studies.13 The limitation on union job inspection in article XIII 2(b)(2)would be meaningless if the Union could avoid it simply by processing agrievance to the third step. The Union in 1966 proposed a revision ofthis article which would have given it the right to conduct its own timestudies. I find that the limitations of article XIII 2(b)(2) are applicableto grievances processed beyond the second step. 170DECISIONS OF NATIONAL LABOR RELATIONS BOARDnegotiations, it subsequently accepted a contract which re-tained article XIII 2(b)(2) without change. I find that articleXIII 2(b)(2) constitutes a clear and unmistakable waiver by theUnion of any statutory right it may have to inspect a job inorder to process a grievance intelligently, and therefore thatthe Company did not violate Section 8(a)(5) and (1) of theAct by refusing in the circumstances of this case to permit theUnion to observe or make time studies at the Hickory plantCfShell Oil Company,93 NLRB161,Brunswick Corporation,146 NLRB 1474.The National Agreements and the bargaining negotiationsshow no waiver by the Union of any statutory right toexamine the Company's time study data This data is clearlyrelevant and necessary to the Union's processing of grievanceson the Company's production standards as "error in the datacanappear in the objective analysis of the operation,and .could disclose the source of the grievance."NL.R.BvOtis Elevator Co,208 F.2d 176, 179 (C.A. 2). I find thatthe Company violated Section 8(a)(5) and (1) of the Act byrefusing to permit a union industrial engineer to examine itstime study materials relating to challenged production stand-ards at the Hickory plant.B.The Dispute Over Job Evaluationsand Area Wage SurveysThe Company sets hourly rates at the Hickory plant bymeans of a job evaluation system, which consists of 12 factors,each of which is subdivided into 6 degrees Each degree has anumber of points assigned to it The total number of points isapplied to a point scale to obtain a job rating code number.This number applied to a wage scale yields the hourly rate. Thescale of hourly rates is based in part on information obtainedby the Ccmpany through area wage surveysIn January and February 1967, the Union filed Grievances67.2, 67.12, 67.24, and 67.33-67.39, claiming that the jobs inquestion were rated too low. The Company's first step answerswere to the effect that the jobs were properly evaluated exceptthat it would "completely re-evaluate" the jobs concerned inGrievances 67 33-67.38. By letter dated March 6, PresidentRobinson of Local 182 requested Manager Doulong to permitthe Union "access to observe the jobs, in order that we maymake up our job analysis with which to bargain from," and tofurnish "the Union the names of the companies it uses inmaking area wage rate surveys, and the various jobs comparedat each plant." On March 8, Doulong told Robinson at hiswork station that the Company was under no obligation topermit the Union to observe the jobs in order to make its ownevaluations. Concerning the area wage survey, Doulong said hewould be willing to prepare a chart for the Union showing thenames of the companies and the jobs but which "would notidentify the company with the job " Robinson said if the chartgave the Union the information it sought, it would withdrawits request so far as it asked for such identification By letterdated March 8, Doulong advised Robinson that the Companydid not believe union job inspections "would be helpful in14 The record does not contain sufficient information for adeterminationwhether the Company would satisfy its statutoryobligation by supplying the Union with the names of the companiessurveyed and a list of the jobs compared,but not correlating a job to aparticular company.Should such correlated information be necessarysettlingcases "At a second step grievance meeting, theCompany offered the Union copies of the job analyses and afulldescription of the point values which the Company hadassigned to each job factor but refused to permit the Union toobserve the jobs. Concerning area wage surveys, Doulong saidwhat he had in mind was furnishing the Union with a chartbased on information to be obtained from a new survey.Robinson said that the Company had relied on an area wagesurvey in excluding certain employees from a general wage in-crease in June 1966 and that the Union might file a grievanceand "wanted to determine what the survey showed to cause[the Company] to do this." Doulong did not reply but laterduring the meeting said the Company might furnish the Unionwith information obtained from a new area wage survey.The wage rate grievances were processed through the thirdstep where they were denied on the ground that the jobs wereproperly evaluated.The Company's job evaluation system includes assigningpoint values to such factors as working conditions, job safety,andmental and physical effort, and, as in the case oftimestudies, its application to a particular job necessarilyreflects the personal judgment of the person observing the job.Ifind that the Union had a statutory right to make its own jobinspections in processing grievances over the fairness of hourlywage rates. The Company, however, in accordance with articleXIII 2(b)(2), refused to permit union job evaluations. As Ihave found that the Union waived its statutory right to jobinspection by voluntarily accepting the limitations of articleXIII 2(b)(2), I find that the Company did not violate Section8(a)(5) and (1) of the Act by refusing to permit the Union tomake its own job evaluations in connection with the processingof grievances over hourly wage rates.I find, however, that the Company violated Section 8(a)(5)and (1) of the Act by refusing to furnish the Union with thenames and jobs of area companies it had surveyed.' 4 As therecord shows that the Company uses such information insetting its range of hourly rates, and also that such informationwas a factor in the Company's decision to exclude certain ofitshighest and lowest paid employees at the Hickory plantfrom a general wage increase in June 1966, the informationwas plainly relevant to the Union's intelligent processing ofgrievances over wage rates.General Electric Company, BatteryProducts, Capacitator Department,163 NLRB No. 30CONCLUSIONS OF LAW1.By refusing the Union's requests to allow a Union timestudy engineer to examine company timestudy data relating toproduction standards concerning which grievances had beenfiled,and by failing or refusing to furnish the Union withinformation concerning its area wage surveys, theCompanyhas engaged in and is engaging in unfair labor practices withinthe meaning of Section 8(a)(5) and(1) of the Act2.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and(7) of the Act.for the intelligent processing of grievances by the Union, the Companywould not be warranted in withholding it from the Union because itmay have been given such information on the understanding that itwould not be disclosed Cf.Ingalls Shipbuilding Corp.,143 NLRB 712,717 GENERAL ELECTRIC COMPANYTHE REMEDYHaving found that the Company engaged in certain unfairlabor practices, I shall recommend that it cease and desisttherefrom and that it take certain affirmative action which Ifindnecessary to remove the effects of the unfair laborpractices and to effectuate the policies of the Act.Upon the basis of the foregoing findings of fact andconclusions of law and the entire record in this proceeding,and pursuant to Section 10(c) of the Act, I hereby issue thefollowingRECOMMENDED ORDERRespondent General Electric Company, its officers, agents,successors,and assigns, shall-1.Cease and desist from(a)Refusing to bargain collectively with InternationalUnion of Electrical, Radio and Machine Workers, AFL-CIO,and its Local 182, as the statutorybargainingrepresentative ofthe production and maintenance employees at the Companyplant at Hickory, North Carolina, by refusing to permit theUnion, through its own experts, to examine the Company'stimestudymaterialspertaining to jobs involved in grievancesarising under the parties' collective-bargaining agreement, andby refusing to furnish the Union with information concerningthe Company'sareawagesurveys to enable the Union toprocess intelligentlygrievancesover the Company's hourlyrates of pay(b) In any like or related manner interfering with theefforts of the Union to bargain collectively with it in behalf ofthe production and maintenance employees at? the Hickoryplant.2.Take the following affirmative action(a)Upon request, permit the Union, through its ownexperts, to examine the Company's time studymaterialspertaining to jobs involved in grievances arising under theparties' collective-bargainingagreement.(b)Upon request furnish to the Union information con-cerning the Company's area wage surveys or other informationnecessary to enable the Union to process intelligently griev-ances on hourly rates of pay at the Hickory plant.(c) Post in its offices and plant at Hickory, North Carolina,copies of the notice attached hereto marked "Appendix."' 5Copies of said notice on forms to be furnished by the RegionalDirector for Region 11, shall, after being duly signed byRespondent's representative, be posted by Respondent im-mediately upon receipt thereof and maintained by it for 60consecutivedays thereafter in conspicuous places wherenotices to employees are customarily posted. Reasonable stepsshall be taken by Respondent to insure that said notices arenot altered, defaced, or covered by any other material.(d)Notify the Regional Director for Region 11, in writing,within 20 days from the receipt of this Decision, what stepsRespondent has taken to comply herewith.' 6171IT IS FURTHER RECOMMENDED that the consolidated com-plaint be dismissed insofar as it alleges violations not foundherein15 If these Recommendations are adopted by the Board,the words"aDecision and Order"shallbe substituted for the words, "theRecommended Order of a Trial Examiner"in the notice If the Board'sOrder is enforced by a decree of a United States Court of Appeals, thenoticewillbe further amended by the substitution of the words "aDecree of the United States Court of Appeals Enforcing an Order" forthe words"a Decision and Order."16 If these Recommendations are adopted by the Board, thisprovision shall be modified to read."Notify said Regional Director, inwriting,within 10 days from the date of this Order,what steps theRespondent has taken to comply herewith."APPENDIXNOTICE TO ALLEMPLOYEESPursuant to the Recommended Order of a Trial Examinerof the National Labor Relations Board and in order toeffectuate the policies of the National Labor Relations Act, asamended, we hereby notify our employees that.WE WILL NOT refuse to bargain collectivelywith In-ternational Union of Electrical, Radio and Machine Work-ers,AFL-CIO, and its Local 182, by refusing to permit theUnion, through its own experts, to examine the Company'stime-studymaterials pertaining to jobs involved in griev-ances arising under our collective-bargaining agreement, orby refusing to furnish the Union with information con-cerning our area wage surveys to enable the Union toprocess intelligently grievances over hourly rates of pay.WE WILL NOT in any like or related manner interfere withthe efforts of the Union to bargain collectively on behalf ofthe employees covered by our collective-bargaining agree-ment.GENERAL ELECTRICCOMPANY(Employer)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting, and must not be altered, defaced, orcovered by any other materialIf employees have any question concerning this notice orcompliance with its provisions, they may communicate direct-lywith theBoard'sRegional Office, 1624 WachoviaBuilding,301 North Main Street, Winston-Salem, North Carolina 27101,Telephone 723-2911.